DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s amendment in which claims 1, 5-7, 11, 15, 19, and 20 have been amended, claims 2-4 and 16-18 have been canceled, and claims 1, 5-15, and 19-20 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-8, 15, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dua et al. (US 2008/0110048), herein Dua.
Regarding claim 1, Dua discloses an upper for an article of footwear, the upper comprising: a knitted component (textile elements 40, 50, 60) forming at least part of a side area and a collar of the upper (Fig. 8C), the collar at least partially forming an opening for providing access to an interior of the article of footwear, the side area forming on at least one of a medial side and a lateral side of the upper and being adjacent to the collar area, the knitted component having a seam (seam joining textile element 40 or 50 with rearward portion 63) with a first portion extending through the side area and a second portion extending in the collar (see annotated Fig. 8C below); and a first knit edge and a second knit edge that extend along the collar of the upper, wherein a knitted central portion of the collar extends between the first knit edge and the second knit edge (see annotated Fig. 8A below), wherein the second portion of the seam joins together the first knit edge and the second knit edge and, wherein the first portion of the seam extending through the side area is angled relative to the second portion of the seam extending in the collar (paragraphs 0039-0043; Fig. 8A-8C).


    PNG
    media_image1.png
    407
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    308
    media_image2.png
    Greyscale

Regarding claim 5, Dua discloses that the second portion of the seam is vertical when an article of footwear including the upper is at rest on its sole on a horizontal ground (Fig. 8C).
Regarding claim 6, Dua discloses that the first portion of the seam is longer than the second portion of the seam (Fig. 8C).
Regarding claim 7, Dua discloses that  a first end of the first portion of the seam is closer to the rear-most portion of the heel area than a second end of the first portion of the seam (Fig. 8C).
Regarding claim 8, Dua discloses that the first end of the first portion of the seam is located at an edge of the collar (Fig. 8C).
Regarding claim 15, Dua discloses a method, the method comprising: knitting a knitted component  (textile elements 40, 50, 60) forming at least part of a side area and a collar of an upper, the collar at least partially forming an opening for providing access to an interior of an article of footwear, the side area forming at least one of a medial side and a lateral side of the upper and being adjacent to the collar area, and the knitted component having a seam (seam joining textile element 40 or 50 with rearward portion 63) with a first portion extending through the side area and a second portion extending in the collar; and knitting a first knit edge and a second knit edge that extend along the collar, wherein a knitted central portion of the collar extends between the first knit edge and the second knit edge, wherein the second portion of the seam joins together the first knit edge and the second knit edge and wherein the first portion of the seam extending through the side area is angled relative to the second portion of the seam extending in the collar (paragraphs 0039-0043; Fig. 8A-8C). 
Regarding claim 19, Dua discloses that the second portion of the seam is vertical when an article of footwear including the upper is at rest on its sole on a horizontal ground (Fig. 8C).
Regarding claim 20, Dua discloses that the first portion of the seam is longer than the second portion of the seam (Fig. 8C).
Allowable Subject Matter
Claims 9-14 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 15, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732